Citation Nr: 1206716	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability, including as secondary to service-connected residuals of right shoulder rotator cuff tear.  

2.  Entitlement to service connection for a cervical spine disability, including as secondary to service-connected residuals of right shoulder rotator cuff tear.  

3.  Entitlement to service connection for a back disability, including as secondary to service-connected residuals of right shoulder rotator cuff tear or secondary to a cervical spine disability.

4.  Entitlement to an increased rating for residuals of a rotator cuff tear of the right shoulder, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1983 to September 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In his substantive appeal, received by the RO in January 2009, the appellant requested a hearing before the Board.  The hearing was scheduled for September 2011, and the appellant was notified in writing in advance of the date, time, and location of his requested hearing.  He did not appear for that hearing and has offered no cause for his failure to appear.  The hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.702(d) (2011).  

The issue of entitlement to service connection for a left shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for cervical spine and back disabilities, as well as the issue of entitlement to an increased rating for residuals of a rotator cuff tear of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Entitlement to service connection for a cervical spine disability was denied in October 1999, was not appealed, nor was there new and material evidence submitted during the appeal period.

2.  Evidence added to the record since the October 1999 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision, in which the RO denied service connection for a cervical spine disability is final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence having been submitted since the October 1999 rating decision, the criteria to reopen the claim for service connection for a cervical spine disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the cervical spine disability claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 1999 rating decision, the RO denied service connection for a cervical spine disability.  The October 1999 rating decision denied service connection for a cervical spine disability based on a finding that the Veteran did not provide any medical evidence showing a cervical spine disability secondary to the service-connected right shoulder disability.  The appellant did not perfect an appeal to this decision.  The appellant also did not submit any new evidence during the one year after October 1999 that could be considered new and material and thus render the October 1999 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the October 1999 rating decision is final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran subsequently requested that his claim be reopened in October 2006.  

The evidence of record at the time of the October 1999 rating decision included service treatment records which contained no findings of a chronic cervical spine disability, as well as VA and private medical records.  

The evidence received since the October 1999 rating decision includes private treatment records, VA outpatient treatment records, and statements by the Veteran.  In several statements, the Veteran stated that a cervical spine disability is secondary to service-connected residuals of right shoulder rotator cuff tear.  VA outpatient treatment records starting in April 2006 reflect that the Veteran was assessed with degenerative disc disease of the cervical spine.  The newly submitted evidence suggests that the Veteran has a cervical spine disability which could be related to service, including as secondary to service-connected residuals of right shoulder rotator cuff tear.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has a cervical spine disability that is related to service, including as secondary to service-connected residuals of right shoulder rotator cuff tear.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened.  


REMAND

The Veteran seeks service connection for cervical spine and back disabilities, including as secondary to service-connected residuals of right shoulder rotator cuff tear.  The Veteran should be provided a VA examination that addresses the issues of entitlement to service connection for cervical spine and back disabilities, including as secondary to service-connected residuals of right shoulder rotator cuff tear.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions should also address whether the service-connected residuals of right shoulder rotator cuff tear has aggravated cervical spine and back disabilities.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

The Veteran has stated that his right shoulder disability has worsened since the last VA examination in April 2010.  For example, at the April 2010 VA examination, right shoulder flexion was zero to 70 degrees, with pain at 70 degrees; abduction was zero to 55 degrees, with pain at 55 degrees; external rotation was zero to 30 degrees, with pain at 30 degrees; and internal rotation was zero to 10 degrees, with pain at 10 degrees.  At an April 2011 Decision Review Officer (DRO) hearing, the Veteran testified that shoulder range of motion was limited to 10 or 15 degrees, and that his shoulder problems kept worsening.  In May 2011, the Veteran's representative stated that the Veteran's right shoulder has worsened.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The April 2011 testimony by the Veteran, as well as the May 2011 statement by the Veteran's representative, are sufficient assertions of an increase in severity of a right shoulder disability to warrant a new VA examination.  Therefore, the Board is remanding the issue of entitlement to an increased evaluation for residuals of a rotator cuff tear of the right shoulder for a new VA examination.  

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, are likely to contain pertinent information, and must be secured.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Seattle, Washington (Puget Sound) VA medical center dated from April 2011 to the present.

2.  The Veteran should be afforded a new VA examination with regard to the cervical spine claim.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

Whether it is at least as likely as not (a 50% probability or more) that any currently diagnosed cervical spine disability was caused or aggravated by the Veteran's service-connected right shoulder rotator cuff tear. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The Veteran should be afforded a new VA examination with regard to the back claim.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

Whether it is at least as likely as not (a 50% probability or more) that any currently diagnosed back disability was caused or aggravated by the Veteran's service-connected right shoulder rotator cuff tear or whether it was caused or aggravated by his cervical spine disability, if service connection is granted for the cervical spine disability/

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Schedule the Veteran for the appropriate VA examination to document the current severity of his right shoulder disability.  The relevant documents in the claims file should be made available to and reviewed by the examiner in connection with the new examination.  Any appropriate diagnostic testing should be conducted.  All ranges of motion of the right shoulder, both initial and after repetitive motion, must be stated, and compared with the normal ranges of motion.  Any functional loss noted, as defined by DeLuca v. Brown, 8 Vet. App. 202 (1995) factors, must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the range(s) of motion is additionally limited.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After completion of the foregoing, readjudicate the claims for service connection for cervical spine and back disabilities, and increased evaluation for residuals of right shoulder rotator cuff tear.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


